Citation Nr: 1203531	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, generalized anxiety disorder, and schizophrenia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from September 1968 to June 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that granted service connection for an acquired psychiatric disorder and assigned an initial disability rating of 70 percent, effective from August 27, 1996.  

In June 2010, the Board remanded the Veteran's claim to the RO for further evidentiary development.  At that time, the Board noted that, in his December 2006 substantive appeal, the Veteran expressly indicated that he did not want to pursue a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (to the effect that a TDIU claim involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation).


FINDING OF FACT

The Veteran's service-connected psychiatric disability results in total social and occupational impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the schedular criteria for a rating of 100 percent for his service-connected acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.132, Diagnostic Code 9400, 9411 (1996), effective prior to November 7, 1996. 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011)).

In view of the favorable disposition of this appeal, discussed below, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to his claim for an increased rating for PTSD under the VCAA.  As set forth herein, no additional notice or development is indicated in the Veteran's claim for an increased rating.

II. Factual Background and Legal Analysis

The Veteran contends that an initial rating in excess of the currently assigned 70 percent is warranted for his service-connected acquired psychiatric disorder and argues that he is rendered unemployable by it.

The present appeal involves the Veteran's claim that the severity of his service-connected psychiatric disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran served in the Republic of Vietnam and his awards and decorations include a Purple Heart and Combat Infantryman Badge.  An August 1970 rating decision granted service connection for injuries associated with a gunshot wounds to the Veteran's right and left thighs.  An October 1972 VA examination report includes a diagnosis of anxiety neurosis.  In a February 1973 rating decision, the RO granted service connection for an anxiety neurosis as due to his combat injuries and assigned a compensable evaluation.  An October 1973 VA examination report included a diagnosis of anxiety neurosis associated with combat wounds.  

However, in an August 1974 rating decision, the RO proposed to sever service connection for the Veteran's psychiatric disability finding that there was no sound basis for associating it with his combat or combat injuries.  A November 1975 rating decision severed service connection for his psychiatric disorder.  He appealed that determination and a December 1976 Board decision confirmed the severance.  

On August 27, 1996, the Veteran filed his claim for service connection for PTSD.  A July 2005 Board decision granted service connection for an acquired psychiatric disorder including PTSD.  The January 2006 RO rating action effectuated the Board's decision, and assigned an initial 70 percent disability evaluation under Diagnostic Code 9400-9411, effective from August 27, 1996.  The Veteran perfected an appeal of the RO's determination.

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9400-9411.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27. 

Effective November 7, 1996, VA amended several sections of the Schedule for Rating Disabilities (Rating Schedule) in order to update the portion of the Rating Schedule pertaining to mental disorders to ensure that current medical terminology and unambiguous criteria are used.  38 C.F.R. §§ 4.125 to 4.130 (2011). 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations). 

As the Board finds that the rating criteria dated prior to November 7, 1996 can be applied to the Veteran's claim and result in a favorable resolution, there is no need to consider the revised criteria.  There is no prejudice to the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the old, pre-November 7, 1996, criteria set forth under Diagnostic Code 9400 (for generalized anxiety disorder) and 9411 (for PTSD), a 70 percent evaluation was warranted where the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400, 9411 (1996).  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy, resulting in profound retreat from mature behavior; or the veteran is demonstrably unable to obtain or retain employment.  Id.  The Board notes that each of the three criteria for a 100 percent rating under these diagnostic codes is an independent basis for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 1994). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM IV, page 32).  
A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  Id.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

The record includes private psychiatric treatment records and a written summary from R.A.F., M.D., a psychiatrist, dated from February 1985 to June 1987, indicating that the Veteran was regularly seen for psychiatric problems since February 1985.  The Veteran had a withdrawn, isolated, schizoid life style, with projective thought, hostility, suspiciousness, grandiosity, fear of loss of autonomy, obsessive ideas with a delusional flavor.  He had marked feelings of generalized anxiety and obsessive thoughts and compulsive behaviors.  The Veteran had recurrent fears of specific situations, as is his job situation.  He had difficulty accepting directives from work supervisors.  

The Axis I diagnoses were chronic paranoid type schizophrenia and alcohol abuse in remission.  It was recommended that the Veteran avoid work in which he had to deal directly with claimants, supervisors, and co-workers.  In a July 1985 Addendum, Dr. R.A.F. "strongly recommended" that the Veteran be separated from his present job in which he had to deal directly with claimants, supervisors, and co-workers.

In a May 1986 decision, the Merit Systems Protection Board found that the Veteran's psychiatric disorder caused deficiency in his work performance and ordered that his application for disability retirement be granted.  Paranoid schizophrenia and alcohol abuse (in remission) were the only diagnoses discussed in making this determination.  Written statements from co-workers, who knew the Veteran from 1975 to 1985, during his work at the Social Security Administration (SSA), were to the effect that his mental health deteriorated and he was unable to work.

A March 1999 VA psychiatric examination report reflects the Veteran's history of working for the SSA office for 13 years and that he was unemployed since 1984 due to his nervous condition.  The Axis I diagnosis was anxiety disorder with depressive features and alcohol dependence and a GAF score of 65 was assigned.

A December 2005 VA psychiatric examination report includes the Veteran's reported symtoms of suspiciousness, irritability, combat-related intrusive thoughts, nightmares, and sleep difficulty, feelings of intense fear, hopelessness, and horror.  He heard voices and had hallucinations and dissociative flashback episodes of his trauma.  The Veteran avoided thoughts, feelings, or conversations associated with the trauma.  The Veteran had a history of suicide attempts and self medication.  He was married once and divorced, with two grown children.  He said he had no family relationships and related only to his mother and brother.  The Veteran tried to hang himself ten years earlier, "most probably" under the influence of alcohol.  

Objectively, the Veteran appeared clean and his speech was spontaneous.  His affect was appropriate and his mood was calm.  He was oriented and his thought process was relevant and coherent with no delusions or hallucinations.  The Veteran's judgment was intact and he understood that he had a problem.  There was no inappropriate or ritualistic/obsessive behavior or panic attacks.  Memory was normal.  He had poor impulse control with episodes of violence and threw a radio two days earlier because it did not work properly.  There were no suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene.  

The VA examiner commented that the Veteran's suspiciousness and avoidance behavior, plus poor impulse control, interfered with his social/interpersonal and family relationships.  The Veteran was unable to hold a job and was retired due to psychiatric disabiltiy and there was impairment due to his self-destructive and impulsive behavior.

According to April 2006 and June 2007 signed statements from Dr. R.A.F., the Veteran's treating psychiatrist since 1985, the Veteran was very anxious and unable to maintain a job.  His psychiatric symptomatology marked feelings of generalized anxiety with obsessive thoughts and compulsive behavior, unhappiness, and guilt.  He was distrustful of others and socially isolated.  The Veteran had severe personality disorganization and moderate to severe deterioration in interpersonal relations.  The Axis I diagnoses included chronic paranoid type schizophrenia and alcohol abuse.  A GAF score of 42 was assigned.  Dr. R.A.F. said that the Veteran "was not a suitable candidate for gainful employment due to his severe mental impairment".  

In August 2010, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran complained of combat-related sleep difficulties and recurrent, intrusive thoughts, and increased startle response, irritability with episodes of anger (some severe), diminished interest in significant/pleasurable activities, increased appetite with significant weight gain in the past five years, decreased concentration and memory problems, and avoidance of persons, conversations, and situations related to his combat experiences.

Further, it was noted that the Veteran had a Master's degree in business administration earned in 1976.  He married once in 1971 and separated approximately 10 or 12 years ago.  The Veteran had two grown children and said he seldom talked with his daughter.  He had no contact with old friends and said he made a few new friends at work but denied having leisure activities.  The Veteran reported that he tried to kill himself by hanging from a rope in the 1990s but his wife found him and their relationship did not recover.  He had a history of violence and assaultiveness and said he was physically aggressive to a man that criticized Vietnam veterans.  The Veteran lived alone but near his mother who cooked for him.  

Objectively, the Veteran was clean and casually dressed.  He appeared restless and tense and his speech was unremarkable.  His attitude was attentive and overly dependent and his affect was constricted.  The Veteran described his mood as "anxious and depressive".  He was easily distracted, but oriented with unremarkable thought process.  His thought content was preoccupied with one or two topics and he had no delusions or hallucinations.  There was no inappropriate or obsessive/ritualistic behavior, no panic attacks, and no homicidal or suicidal thoughts.  Impulse control was fair and there were no episodes of violence.  The Veteran understood the outcome of behavior and partially understood that he had a problem.  His memory was normal.  The Veteran was able to maintain minimum personal hygiene.

The VA examiner reported that the Veteran's PTSD symtoms included recurrent and intrusive distressive recollections of events, efforts to avoid thoughts, feeling, or conversations, activities, places, or people associated with his trauma, with diminished interest or participation in significant activities and feelings of detachment and estrangement from others.  He also had sleep difficulty, irritability and anger outbursts, hypervigilance, and exaggerated startle response, with decreased concentration, social isolation, anxiety, and depressed mood.

Also, the Veteran said he previously worked as a claim representative at the SSA but had not worked in approximately 25 years since he had a nervous breakdown and tried to hang himself.  The Axis I diagnoses were chronic PTSD and alcohol related disorder, not otherwise specified.  A GAF score of 55 was assigned.  In the VA examiner's opinion, the Veterna's service-connected PTSD "caused severe occupational impairment and inability to sustain any type of gainful job as Claim Representative at the [SSA] 25 years ago due to symtoms related to chronic [PTSD]".

In an October 2010 signed statement, Dr. R.A.F. reiterated that he treated the Veteran since February 1985.  It was noted that the Veteran felt anxious and unable to maintain a job, and his suspiciousness led him to feel persecuted by others.  The Veteran had marked feelings of generalized anxiety with obsessive thoughts and compulsive behavior.  He was genuinely uncomfortable in social situations that he avoided, was unhappy, and felt guilty.  He was oversensitive to opinions and reactions of others and was distrustful.  The Veteran made important decisions impulsively and without sufficient deliberation and had very poor work attitudes.  He felt isolated and alienated and maintained an emotional distance.  

Dr. R.A.F. said "there was no significant change since [the Veteran] was first seen in 1985".  The psychiatrist said that the Veteran had severe personality disorganization and moderate to severe deterioration with a long history of poor interpersonal relations.  Prescribed medications provided only palliative relief.  The Axis I diagnoses included PTSD, chronic paranoid schizophrenia, and alcohol abuse, and a GAF score of 42 was assigned.   In Dr. R.A.F.'s opinion, the Veteran "is not a suitable candidate for gainful employment due to his severe mental impairment".

Resolving all doubt in the Veteran's favor, the Board finds that the schedular criteria for a 100 percent rating are met, as the Veteran's psychiatric disability has demonstrably resulted in the Veteran's inability to obtain or retain employability.  The Board finds that the medical evidence shows the Veteran is unemployable due to his psychiatric disability.  See Mittleider v. West, supra.  In fact, in April 2006, June 2007, and August and October 2010, Dr. R.A.F. (the Veteran's treating psychiatrist since 1985) and a VA psychiatrist said that the Veteran was unemployable due to the symtoms associated with his service-connected psychiatric disability.  They particularly noted his sleep difficulty, intrusive thoughts, suspiciousness, poor impulse control, anxiety, social isolation, and history of poor interpersonal relations.  Dr. R.A.F. assigned a GAF score of 42, denoting serious symptoms such as suicidal ideation, severe obsessional rituals or any serious impairment in social or occupational functioning such as no friends, unable to keep a job.  In October 2010, this psychiatrist said that there was no significant change in the Veteran since first seen in 1985.  The Board notes that the August 2010 VA examiner evidently considered the Veteran less impaired, as shown by the assigned GAF score of 55, representative of moderate to severe social and occupational impairment, but indicated that psychiatric disability precluded the Veteran from working.

The Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability more nearly approximates the criteria for a 100 percent evaluation.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.



ORDER

A 100 percent rating is awarded for an acquired psychiatric disorder, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


